At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule prohibiting illicit drug use. After that determination was affirmed upon administrative appeal, petitioner commenced this CPLR article 78 proceeding. The Attorney General has advised this Court that the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has been afforded all of the relief to which he is entitled, the matter is now dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257, 1257 [2007]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.